Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21-35 and 47-57 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClurken et al (2006/0149225) in view of the teaching of Edwards et al (6,273,886) and further in view of the teaching of Bek et al (6,733,495).
	McClurken et al provides an electrosurgical system comprising an electrosurgical device comprising a memory (para. [0089], for example), a first electrode and a second electrode (Figure 12) and a fluid delivery tubing (28) having an outlet proximal the electrodes.  It is noted that the ‘225 publication does not have all the drawings, and reference is made to USPN 7,811,822 which issued from the ‘225 application and has all the drawings as described in the ‘225 publication.  There is also an electrosurgical unit comprising an RF power generator (14) configured to output monopolar and bipolar RF energy, and a pump (32) configured to control fluid flow in the fluid flow tubing (28).  
	Edwards et al disclose another electrosurgical apparatus that includes electrodes for delivering either monopolar or bipolar energy and a fluid delivery system for delivering fluid in proximity to the electrodes (Abstract, for example).  In particular, Edwards et al disclose an electrosurgical unit that includes a touchscreen GUI (Figure 73 and associated description, for example) that allows the user to input desired settings for power and fluid flow to be received by the electrosurgical unit to control operation of the system.
	Specifically regarding the memory of the electrosurgical device, Bek et al provide another RF energy device for use with an electrosurgical generator system, and specifically disclose providing a memory on the device to provide data regarding usage parameters of the device, as well as for monitoring the amount of time the device is used and preventing use of the device after an elapsed threshold of time.  See, for example, column 8, lines 10-50.

	Regarding claim 37, the flow settings include high, medium and low (para. [0077]).  Regarding claims 38-40, the fluid flow rate at each level of operation varies linearly with the increase/decrease of the RF power provided by the generator (paragraphs [0084-0086], for example).  Regarding claim 41, the electrosurgical unit receives data from the memory, the data comprising a relationship between the pump speed and the power level (para. [0089]).  Regarding claims 42 and 43,  the flow of the fluid at any of the flow settings varies with the RF power to inhibit the same factors (para. [0084]).  Such settings would inherently control electrical dispersion and provide electrode cooling.  Regarding claim 44, see paragraph [0089] which discloses the use of a memory containing numerical data points in a database look-up table.  Regarding claim 45, the unit provides a default setting for power and fluid flow (i.e. intermediate flow level as in paragraph [0078]).  Regarding claim 46, the memory of the devices comprises operating parameters for a range of power levels and fluid flow levels (as described in paragraph [0089]). 

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they do not apply to the current rejection of record.  The examiner has further added the Bek et al teaching of a memory to monitor time of use of the device to prevent over-use of the device with an electrosurgical unit in an analogous treatment system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 27, 2021